Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a SRAM cell including:
a first memory node, a second memory node, a first transistor of a first conductivity type provided between a high voltage-side power supply line and the first memory node, second and third transistors of a second conductivity type provided between a low voltage-side power supply line and the first memory node, a fourth transistor of the first conductivity type provided between the high voltage-side power supply line and the second memory node, fifth and sixth transistors of the second conductivity type provided between the low voltage-side power supply line and the second memory node, a seventh transistor of the second conductivity type provided between a bit line and the first memory node, a gate of the seventh transistor being connected with a word line, and an eighth transistor of the second conductivity type provided between an inverted bit line and the second memory node, a gate of the eighth transistor being connected with the word line, and the gates of the first, second, and third transistors are mutually connected and also connected with the second memory' node, and the gates of the fourth, fifth, and sixth transistors are mutually connected and also connected with the first memory node, the first to eighth transistors are vertical nanowtire (VNW) FETs, the second and third transistors are placed on both sides of the first transistor in a first direction, the fifth and sixth transistors are placed on both sides of the fourth transistor in the first direction, and the seventh transistor is placed on a left-hand side in the first direction of the first transistor, and the eighth transistor is placed on a right-hand side in the first direction of the fourth transistor, the right-hand side being the side opposite to the left-hand side.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827